Powell, J.
1. No constitutional question, such as to require certification to the Supreme Court, is presented in the record. Hayes v. Atlanta, 1 Ga. App. 28 (57 S. E. 1087); Anderson v. State, 2 Ga. App. 1 (58 S. E. 401), and cases cited.
2. Many of the points made in the present record were decided adversely to- the plaintiff in error, when this case was previously before this, court. See Hayes v. Atlanta, supra.
3. The assignments of error as to the admission or exclusion of testimony are, under repeated rulings of this court and of the Supreme Court, insufficient to raise any question for determination. See Spence v. Morrow, 128 Ga. 722 (58 S. E. 356); McFarland v. Darien & Western R. Co., 127 Ga. 97 (3) (56 S. E. 74); Yeates v. State, 127 Ga. 813 (2), (56 S. E. 1017); Barker v. State, 1 Ga. App. 286 (57 S. E. 989); Peoples National Bank v. Haralson, 1 Ga. App. 312 (57 S. E. 991).

Judgment ■ a/firmed.